Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-146177 PART I – DISCLOSURE DOCUMENT JWH GLOBAL TRUST 1,000,000 Units of Beneficial Interest The Trust The JWH Global Trust trades in the U.S. and international futures and forward markets in currencies, interest rates, energy and agricultural products, metals and stock indices. The primary objective of the Trust is substantial capital appreciation over time by applying trend-following strategies. The Trust seeks to reduce volatility and risk of loss by participating in broadly diversified global markets and implementing risk control policies. An investment in the Trust offers a means of diversifying a traditional portfolio of equities and bonds. Managing Owner R.J.
